Citation Nr: 9907108	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's petition to 
reopen a finally denied claim for service connection for 
neurodermatitis.  The veteran perfected a timely appeal and 
in August 1998, he testified before the undersigned at a 
hearing on appeal held at the Board's central offices in 
Washington, D.C.  During the hearing, the veteran presented 
additional evidence along with a written and signed waiver of 
his right to have the RO consider this evidence in the first 
instance.  Also, following the hearing, and during a period 
in which the undersigned agreed to a period of abeyance of 
thirty days so that the veteran might submit additional 
evidence, the Board received additional evidence accompanied 
by a written waiver of RO initial consideration from the 
veteran.  Hence, in each case, the Board will consider this 
evidence in the first instance, along with the other evidence 
of record.  See 38 C.F.R. § 20.1304(c) (1998).

The Board notes that in June 1997, the veteran submitted a 
statement in which he requested service connection for 
anxiety and bipolar disorders.  These claims are referred to 
the RO for any and all appropriate action.


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO last denied 
service connection for a nervous and skin disorder 
(neurodermatitis) on the basis that such condition pre-
existed but was not aggravated by active service.  Although 
notified of that decision and of his appellate rights in a 
letter from the RO dated in the same month, the veteran did 
not file an appeal.

2.  A medical opinion associated with the file subsequent to 
the October 1980 rating decision indicates that the veteran 
aggravated a pre-existing neurodermatitis during service 
beyond the natural progress of the disorder; such evidence, 
when considered either alone or in conjunction with the 
evidence previously of record, is relevant and probative of 
the issue under consideration, and is so significant it must 
be considered to fairly decide the merits of the claim.

3.  The medical evidence is in relative equipoise on the 
question of whether the veteran's neurodermatitis was 
aggravated in service.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1980 rating decision denying 
service connection for a nervous and skin disorder 
(neurodermatitis) is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been presented, and the 
claim for service connection for neurodermatitis is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  With resolution of all reasonable doubt in the veteran's 
favor, neurodermatitis was aggravated in service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence to Reopen Claim

In September 1967, the veteran filed his initial claim for 
service connection for a nervous disorder and a skin 
disorder.  In January 1968, the RO issued a rating decision 
denying the claim.  In rendering this decision, the RO had 
the veteran's service medical records at its disposal.  These 
show that the January 1955 enlistment examination revealed 
contact dermatitis of the face, neck, forearms and leg 
(undetermined), and it was recommended that he "avoid 
irritating conditions."  The veteran also had reported 
seeing a "Doctor Cole" for skin trouble before entering 
service.  On February 16, 1955, the veteran had thickened, 
scaly, pruritic, excoriated dermatitis, which he reported 
having had for the past one and one-half years.  There were 
several freshly excoriated lesions.  The veteran reported a 
history of infantile eczema for the first two years of life.  
Thereafter, he said his skin had been clear until one and 
one-half years' previously when a dry, scaly, intensely 
itching eruption appeared over his face, neck and arms. He 
indicated that the lesions were aggravated by heat and 
humidity and the symptoms were so marked that the veteran was 
unable to perform his duty.  It was also noted that the 
veteran had been nervous and a chronic worrier for one and 
one-half years.  The diagnosis was atopic eczema 
(neurodermatitis disseminata).  A report of a physical 
examination conducted the same day generated the same 
diagnosis, with the additional finding that the disorder had 
existed prior to service.

Five days later, on February 21, 1955, the veteran was seen 
by the mental hygiene clinic for a consultation.  He 
associated his skin disorder with nervous tension.  The 
examiner noted that scratching served as an outlet for most 
of the veteran's disturbed feelings.  The veteran said he had 
entered the service because several of his friends did, 
because he did not have a good job, he had recently broken up 
with his girl-friend and he wanted to get away from his 
father.  He reported that his mother also had eczema.  The 
impression was that emotional factors were most important in 
the genesis of the veteran's dermatitis.  Since those cases 
were as refractory to psychiatric as to dermatologic 
treatment, the clinic recommended medical separation from 
service.  Psychotherapy was felt to be inadvisable as it 
would have had to be intensive to have been beneficial.

Subsequent clinical records show that the flare-up of the 
veteran's dermatitis appeared to resolve for the most part by 
March 7, 1955.  At that time, a physical examination showed 
only residual pigmentation and thickening of the skin over 
the neck, arms and legs at the site of the healed dermatitis.  
A psychogenic skin reaction manifested by severe 
neurodermatitis was diagnosed.  It was determined that the 
veteran had neurodermatitis disseminata and that it existed 
prior to service without aggravation therein.

A March 8, 1955 medical board evaluation adds little to the 
above findings, except that the veteran's neurodermatitis 
disseminata was found to be of lifelong duration, and 
definitely aggravated by emotional factors.  The veteran was 
found unqualified for duty both physically and emotionally.

At the time the RO rendered its January 1968 rating decision, 
it also had private and VA hospitalization reports showing 
hospitalizations (and multiple prior hospitalizations) for 
chronic schizophrenic reaction and symptoms of alcoholism.  
The RO stated as reasons for its decision that the veteran 
was seen for his skin condition after only nine days of 
service and before he began his training, and that there was 
no evidence that this pre-existing condition was aggravated 
by military service.

Although notified of the January 1968 decision the following 
month, the veteran did not appeal.

In April 1975, the veteran asked the RO to reconsider its 
prior denial of his claim.

In December 1978, the veteran wrote a letter to his 
congressman in which he accused VA of discriminating against 
him because of his relatively brief time in active service.  
He said that his skin had broken out in service but that it 
had been controlled with medication and that two weeks after 
he left service he saw Doctor Cole in Baltimore as well as 
Doctor Bereston in Baltimore for his skin and nervous 
problems.  He said that shortly after he began seeing him, 
Dr. Cole had suggested he see a "mental doctor."  The 
veteran said he had tried to contact Dr. Cole for records 
without success.  He argued that his skin disorder had 
produced a nervous disorder.

In December 1979, the veteran submitted another claim to 
reopen his finally denied claim, along with a copy of his 
separation examination.

In January 1980, the RO issued a rating decision confirming 
and continuing its prior denial, stating that there had been 
no aggravation of a nervous and skin disorder in service.  

In March 1980, the veteran submitted a statement in which he 
argued that had the military given him psychotherapy when he 
was in service it would have improved him and would perhaps 
have prevented him from getting a subsequent "nervous 
breakdown," accompanied by years of psychiatric 
hospitalization.  

The veteran's sister submitted a statement in May 1980.  She 
said that the veteran had had eczema when he was a small 
child.  He entered the Army in his teens, and spent most of 
his time there in the hospital.  He had been given a medical 
discharge.  She said he went to see Dr. Cole in Baltimore who 
referred him to a dermatologist - Dr. Bereston.  The veteran 
had also been referred to a psychiatrist.  She said that he 
had been under a doctor's care for nerves and for his skin 
ever since.

At this time, the RO also received a VA statement of 
treatment given from October to November 1978.  Among the 
diagnosed conditions for which the veteran was treated, 
seborrheic dermatitis was listed.

In June 1980, Alfred Cole, M.D. submitted a statement that he 
had treated the veteran approximately twenty-five years 
before and that he had no medical records prior to 1960.

Also in June 1980, Eugene S. Bereston, M.D., submitted a 
statement.  He said he had treated the veteran from 1960 to 
1965 on and off for chronic, eczematous, atopic dermatitis of 
severe generalized proportions.  He said he had seen the 
veteran in his private office and at a private hospital where 
he was the dermatology consultant.  Dr. Bereston reported 
that the problem had dated back many years, and he had 
treated it with topical and oral steroids and with 
antipruritic lotions.  Radiation had also been used.  Dr. 
Bereston also recalled seeing the veteran's son once for 
generalized eczema or erythema.

In September 1980, the veteran's father submitted a 
statement.  He said that the veteran had had a skin problem 
for most of his life.  He recalled that when the veteran was 
given a medical discharge from service, his skin seemed worse 
and the veteran was also very nervous.  The veteran had seen 
Drs. Cole and Bereston for a long time, and the veteran had 
also been referred to a psychiatrist.  The veteran had been 
under a doctor's care for nerves and for a skin problem ever 
since.

In October 1980, the RO issued a rating decision confirming 
and continuing its prior denials of service connection for a 
nervous and skin disorder.  In the same month, it notified 
the veteran of its decision; however the veteran did not 
appeal.

If a notice of disagreement is not filed within one year of 
the date of the mailing of the notification of the RO's 
denial of the appellant's claim, the denial is final and is 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108 (West 1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is reopened 
and evaluated on the basis of all of the evidence, both new 
and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions:  (1) 
Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (1998); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the RO's 
October 1980 decision, the last final decision in this case, 
is set forth below.

In March 1997, the veteran filed a statement in which he 
sought to reopen his finally denied claim of service 
connection for a skin and nervous disorder.  The following 
month, he submitted a statement in which he asserted that he 
had acquired neurodermatitis during basic training and 
recalled being treated for skin and nervous disorders in 
service.

In May 1997, the veteran submitted a statement by his sister.  
She reported that the veteran had had a skin and nervous 
disorder aggravated by his service in the military.  She said 
that he saw Dr. Cole within thirty days of his separation 
from service.  She also said that they did not know Dr. 
Cole's current whereabouts.

In May 1997, the RO received a number of VA medical center 
(VAMC) treatment records dating from January 1992 to date.  
These predominantly show treatment for unrelated heart 
disease.  However, there are some VA hospital summaries where 
chronic dermatitis as well as mental disorders such as 
bipolar disorder are diagnosed.  A November 1996 progress 
note shows an assessment of generalized, atopic dermatitis.

Dr. Eugene Bereston submitted a statement in June 1997.  He 
said that he had seen the veteran in Baltimore as a 
dermatology patient off and on from 1955 to 1965 and that the 
veteran had had a severe, generalized neurodermatitis.  Dr. 
Bereston said he recalled the veteran well because of the 
severity of his skin problem.  He said he had now retired, 
and that all the veteran's records had been discarded in 
accordance with state law.

In June 1997, the veteran submitted copies of his service 
medical records.

In November 1997, the veteran filed a substantive appeal.  He 
argued that he suffered from a skin disorder, to wit, 
neurodermatitis, which had been severely aggravated by 
service.  He said that all of the records in his claims 
folder clearly demonstrated aggravation of a skin disorder in 
military service.  He noted that his service medical records 
showed a diagnosis of neurodermatitis and that he had been 
referred to the mental hygiene clinic.  The mental hygiene 
clinic had confirmed the skin disorder.  He said that in June 
1997, Dr. Bereston said that the veteran had a skin problem 
prior to service.  He said he had had continuity of treatment 
with Dr. Bereston following service.

In the same month, the veteran's accredited representative 
submitted a statement, in which he argued that the veteran's 
presentation of lay testimony, a physician's statement and 
outpatient treatment reports together constituted new and 
material evidence sufficient to reopen the claim.

In August 1998, the veteran testified before the undersigned 
at a hearing on appeal held at the Board's central offices in 
Washington, D.C.  During this hearing, the veteran also 
submitted additional evidence accompanied by a written, 
signed waiver of the right to initial RO consideration of 
this evidence.  This evidence consists of a number of 
documents, including copies of VA outpatient treatment 
records, dated in September 1997 and January 1998.  The 
September 1997 record shows that the veteran complained of a 
history of atopic eczema since childhood with frequent 
exacerbations requiring treatment with steroids every two or 
three months.  There was extensive and constant itching all 
over the body.  The symptoms were worse in the winter than in 
the summer.  The assessment was atopic eczema with 
lichenification.  The January 1998 record was essentially a 
follow-up of the September 1997 record and contained no 
change in assessment.

Also included was a duplicate of Dr. Bereston's June 1997 
statement, and a new statement dated in June 1998 from Erwin 
Bacmeister, M.D. - a psychiatrist.  Dr. Bacmeister said that 
the veteran had been suffering from disseminated atopic 
neurodermatitis since 1955.  He said that the symptoms were 
extremely severe and were complicated by severe generalized 
anxiety disorder.  Tranquilizers and antidepressants helped 
him with his severe insomnia and constant itching.

During the personal hearing, the veteran testified that he 
had neurodermatitis prior to service and that he saw Dr. Cole 
before service for his skin.  He reported that the doctor who 
examined him for enlistment found him fit for service.  He 
said that he was then assigned to Fort Jackson, South 
Carolina in the midst of winter.  He stayed in tents at a 
time when there were below-freezing temperatures.  He said 
that in addition to the cold weather, everything was covered 
in sand.  He said that in the service they had given him 
allergy treatment.  He recalled telling them that as a child 
he had been allergic to egg-whites.  They gave him medication 
and they said they thought nerves were causing it too.  They 
made him accept discharge from the service; he did not know 
what was going on at the time.  He said he sought treatment 
right after he left the military.  Sooner or later, he ended 
up seeing Dr. Bereston pretty regularly.  Between his nerves 
and his skin problems, he could not seem to hold a job.  The 
condition had gotten worse and worse, to the point, according 
to the veteran, where he now had basal cell carcinomas.  He 
said he had undergone operations for these the previous 
month.

The veteran testified that he began receiving Social Security 
Disability payments after he had a nervous breakdown in 1963.  
He also said that he had been seeing Dr. Bacmeister for 
approximately four years, and that his dermatologist and 
psychiatrist coordinated their treatment regimens.

The veteran argued that the record made it self-evident that 
he had aggravated a skin disorder during service.  He had 
mild dermatitis yet passed his entrance examination, was then 
exposed to below-freezing temperatures, living in tents, not 
having the benefit of showers, and inundated with sand.  He 
said it was a matter of common sense to draw the inference of 
aggravation.  He also argued that he had been the victim of 
discrimination because of his relatively brief term of 
service.  At the close of the hearing, the undersigned agreed 
to keep the record open for a period of thirty days in order 
that the veteran might have an additional opportunity to 
submit evidence to show that his neurodermatitis had been 
aggravated during service.

Prior to the expiration of this period of time, the veteran 
submitted two letters from physicians.  The first letter, 
dated in August 1998, was from Erwin Bacmeister, M.D., a 
staff psychiatrist with VA.  Dr. Bacmeister reiterated that 
the veteran had been suffering from Disseminated Atopic 
Neurodermatitis since 1955 that was extremely severe and was 
complicated by severe Generalized Anxiety Disorder.  However, 
he added that the neurodermatitis had been aggravated during 
the veteran's time in the Army.

The second letter, also dated in August 1998, was from Dr. 
Bereston.  Dr. Bereston reported that he was a retired 
dermatologist who had practiced from March 1946 to December 
1995 and that the veteran was his patient from 1955 to 1965.  
Dr. Bereston said he had treated the veteran intermittently 
for a very severe, recurrent generalized neurodermatitis that 
kept him very uncomfortable.  Dr. Bereston said that the 
veteran had been discharged from service because of this 
condition and remained under VA medical care after he stopped 
seeing the veteran.

With the exception of duplicate copies of service medical 
records and a duplicate copy of Dr. Bereston's June 1997 
statement, all of the medical evidence associated with the 
claims file subsequent to the October 1980 denial of the 
claim is "new," in the sense that it was not previously of 
record and, hence, had not previously been considered by 
agency decision makers.  Moreover, the Board finds that the 
August 1998 letter submitted by Dr. Bacmeister is 
"material" and therefore suffices to reopen the veteran's 
claim.  This is so both because it is probative concerning 
the question whether there was aggravation of a pre-existing 
neurodermatitis during military service, and, since it is an 
affirmative opinion, it is so "significant," when 
considered in conjunction with the other evidence of record, 
that it must be considered when deciding the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1998).  Accordingly, the 
claim is reopened, and the Board will proceed to adjudicate 
the claim on the merits.

Before so proceeding, however, the Board notes acknowledges 
that, in addition to considering whether the veteran had 
submitted evidence that was new, relevant and probative, the 
RO, in the October 1997 statement of the case, also referred 
to a third criterion (formerly considered by VA in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement, and reaffirmed that the two-
prong standard set forth in 38 C.F.R. § 3.156(a) is the 
correct standard for reopening of previously denied claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998).  That 
notwithstanding, the Board finds that neither the Board's 
decision to apply only the correct legal standard for 
reopening claims in the first instance, nor to adjudicate the 
claim on the merits in the first instance, is prejudicial to 
the veteran because of its favorable disposition on both the 
reopening and merits questions, as indicated both above and 
below.


II.  Service Connection for Neurodermatitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting disease or injury will be considered 
to have been aggravated by active service where there is an 
increase in the disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).

Initially, the Board finds that the veteran's reopened claim 
is "well grounded."  This means generally that the claim is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
More specifically, it means that the veteran has satisfied 
his threshold burden of demonstrating: (1) that there is a 
medical diagnosis of a current disability, (2) that there is 
lay or medical evidence of in-service incurrence or 
aggravation of a disease and injury, and (3) that there is 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Epps v. Brown, 126 
F.3d 1464, 1468 (Fed. Cir 1997).  See also Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  The service medical records suffice to show that a 
psychogenic skin problem (for which the veteran subsequently 
was discharged) was treated during active service, and the 
medical evidence includes both evidence of a current 
diagnosis and an affirmative opinion linking the veteran's 
current diagnosis to aggravation of a pre-existing 
neurodermatitis during military service.  

During his hearing, the veteran testified that Dr. Bacmeister 
had been seeing the veteran for therapy for approximately 
four years at the time he wrote his August 1998 opinion.  The 
Board also notes that the sole medical evidence of record 
that specifically contradicts Dr. Bacmeister's medical 
opinion that the veteran's current neurodermatitis was the 
result of an aggravation of pre-existing neurodermatitis lies 
in the service medical records. The January 1955 enlistment 
examination report contains a finding of "contact 
dermatitis" of the face, neck, forearms and leg and a 
finding that the veteran was qualified for enlistment.  The 
first report of problems in the service, a report dated 
February 16, 1955, noted a "thickened, scaly, pruritic, 
excoriated dermatitis" with "several freshly excoriated 
ones now."  The diagnosis became atopic eczema or 
neurodermatitis disseminata.  This suggests at least an 
increase in the severity of the disability.  However, despite 
the absence of a specific diagnosis pre-service, it is 
significant that, immediately prior to discharge, a March 
1955 examiner indicated that the veteran's neurodermatosis 
disseminata existed prior to service, and there had been no 
in-service aggravation of the condition.

As noted above, where a disability undergoes an increase in 
severity during service, it is presumed to have been 
aggravated unless there is a specific finding that it was not 
aggravated beyond the natural progress of the disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, there is no 
such finding.  Rather, there simply are conflicting medical 
opinions on the question of whether such in-service 
aggravation of the had, in fact, occurred.  The Board 
acknowledges that the 1955 VA examiner rendered a 
contemporaneous opinion, and that the basis for the VA 
physician's opinion is unknown.  However, as a VA physician 
who had apparently treated the veteran over a period of time, 
Dr. Bacmeister likely had access to the veteran's claims 
file, to include his service medical records.  The Board 
finds that his opinion, when considered along with the actual 
service medical records, is at least as persuasive as the in-
service medical opinion.  Hence, the medical evidence is in 
relative equipoise on the question of the whether the 
veteran's neurodermatitis was aggravated during service.  
When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  With resolution of all reasonable 
doubt in the veteran's favor, the Board conclude that the 
veteran's neurodermatitis was aggravated in service and, on 
that basis, a grant of service connection for such condition 
is warranted.  












ORDER

New and material evidence having been submitted, the petition 
to reopen a claim of service connection for neurodermatitis 
is granted.

Service connection for neurodermatitis is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

